                     Case 19-23263-PGH        Doc 30    Filed 02/02/20    Page 1 of 2

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA

In re:                                                   Case No: 19-23263-BKC-JKO
                                                         Chapter 13
Maria Rosa De Cardenas

          Debtor             /

   MOTION TO AVOID JUDICIAL LIEN OF TIDEWATER FINANCE COMPANY A/K/A TIDEWATER
                 CREDIT SERVICES ON HOMESTEAD REAL PROPERTY

         Debtor, Maria Rosa De Cardenas, by and through her undersigned attorney, respectfully moves

this Court for order avoiding judicial lien on homestead real property, and in support thereof would show

as follows:

         1. On October 2, 2019, the Debtor filed a voluntary petition for relief under Chapter 13 of Title

11 of the United States Code.

         2. This Court has jurisdiction over this motion, filed pursuant to 11 U.S.C. §522(f) to avoid and

cancel a judicial lien held by Tidewater Finance Company a/k/a Tidewater Credit Services on

homestead property held by the Debtor.

         3. On June 7, 2019, Tidewater Finance Company A/K/A Tidewater Credit Services recorded a

judicial lien against homestead real property owned by the Debtor located at 7917 NW 62nd Court,

Tamarac, Florida 33321-4625 and is more particularly described as follows: Lot 4, Block 5, Waterside,

according to the Plat thereof as recorded in Plat Book 101, Page 22, of the Public Records of Broward

County, Florida, Less the West ½ thereof. Parcel ID# 4941-09-30-0650. Said judicial lien is entered of

record as a Default Final Judgment COCE-19-007164 recorded on June 7, 2019 with an Instrument

Number# 115855901 in the amount of $4,193.26 a copy is attached to this motion.

         4. The Debtor’s interest in the subject homestead real property and encumbered by the lien

has been claimed as fully exempt in the pending bankruptcy case.

         5. The existence of Tidewater Finance Company a/k/a Tidewater Credit Services lien on

Debtor’s homestead real property impairs exemptions to which the Debtor would be entitled under 11

U.S.C. §522(b).
                  Case 19-23263-PGH       Doc 30    Filed 02/02/20     Page 2 of 2

WHEREFORE, Debtor, Maria Rosa De Cardenas, respectfully moves this Court to enter an order
avoiding and canceling the judicial lien in the above-mentioned property, and for such additional or
alternative relief as may be just and proper.



Dated: February 2, 2019.                     DCS Law Group
                                             Elias Dsouza, Esquire
                                             Attorneys for Debtor(s)
                                             8751 W. Broward Blvd Ste 301
                                             Plantation, Florida 33324
                                             Phone: (954) 358-5911
                                             Fax: (954) 357-2267

                                             By:_/s/ Elias L. Dsouza, Esquire
                                                Elias L. Dsouza, Esq.
                                                Florida Bar No. 399477


                                                I HEREBY CERTIFY THAT I AM ADMITTED TO THE BAR OF
                                                THE UNITED STATES DISTRICT COURT FOR THE
                                                SOUTHERN DISTRICT OF FLORIDA AND I AM IN
                                                COMPLIANCE WITH THE ADDITIONAL QUALIFICATIONS TO
                                                PRACTICE IN THIS COURT SET FORTH IN LOCAL RULE
                                                2090-1(A).
